

EXHIBIT 10.4


SunTrust Banks, Inc.
2018 Omnibus Incentive Compensation Plan     


Performance-Vested Restricted Stock Unit Agreement


SunTrust Banks, Inc. (“SunTrust”), a Georgia corporation, pursuant to action of
the Compensation Committee (“Committee”) of its Board of Directors and in
accordance with the SunTrust Banks, Inc. 2018 Omnibus Incentive Compensation
Plan (“Plan”), has granted restricted stock units (the “Restricted Stock Units”)
as an incentive for the Grantee to promote the interests of SunTrust and its
Subsidiaries. Each Restricted Stock Unit represents the right to receive a share
of SunTrust Common Stock, $1.00 par value, at a future date and time, subject to
the terms of this Restricted Stock Unit Agreement (this “Grant”).


Name of Grantee
_[Name]____________________________
 
 
Target Number of Restricted Stock Units
_[Number of Units]_____
 
 
Grant Date
February 13, 2018



This Restricted Stock Unit Agreement (the “Unit Agreement”) evidences this
Grant, which has been made subject to all the terms and conditions set forth on
the attached Terms and Conditions and in the Plan.






--------------------------------------------------------------------------------


TERMS AND CONDITIONS RESTRICTED STOCK UNIT AGREEMENT


§1. EFFECTIVE DATE. This grant of Restricted Stock Units to the Grantee is
effective as of February 13, 2018 (the “Grant Date”).


§2. DEFINITIONS. Whenever the following terms are used in this Unit Agreement,
they shall have the meanings set forth below. Capitalized terms not otherwise
defined in this Unit Agreement shall have the same meanings as in the Plan.


(a) 409A Change in Control - means an event described in IRS regulations or
other guidance under Code section 409A (a)(2)(A)(v).


(b) Absolute ROTCE - means the three-year average of Annual ROTCE in the
Performance Period.


(c) Award Percentage - means, after satisfaction of the Minimum Performance
Hurdle, the Payout Percentage determined in accordance §3(b) adjusted by the TSR
Modifier in §3(c).


(d) Annual ROTCE - means the average of ROTCE for the four calendar quarters in
each of the three years in the Performance Period.


(e) Change in Control - means a “Change in Control” as defined in §2.15 of the
SunTrust Banks, Inc. 2018 Omnibus Incentive Compensation Plan.


(f) Code - means the Internal Revenue Code of 1986, as amended.


(g) Disability - means the Grantee is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three (3)
months under an accident and health plan covering employees of the Grantee's
employer and, in addition, has begun to receive benefits under SunTrust's
Long-Term Disability Plan.


(h) Dividend Equivalent Right - means a right that entitles the Grantee to
receive an amount equal to any dividends paid on a share of Stock, which
dividends have a record date between the Grant Date and the date the Vested
Units are paid. The amounts of any Dividend Equivalent Rights on Restricted
Stock Units shall be treated as reinvested in additional shares of Stock on the
date such dividends are paid.


(j) Earnings Per Share - means net income available to common shareholders, per
share, on a fully-diluted basis, on a cumulative basis for the Performance
Period.


(k) Key Employee - means an employee treated as a “specified employee” as of his
Separation from Service under Code §409A(a)(2)(B)(i) (i.e., a key employee (as
defined in Code §416(i) without regard to §(5) thereof)) if the common stock of
SunTrust or an affiliate (any member of SunTrust's controlled group, as
determined under Code §414(b), (c), or (m)) is publicly traded on an established
securities market or otherwise. Key Employees shall be determined in accordance
with Code §409A using a December 31 identification date. A listing of Key
Employees as of an identification date shall be effective for the twelve (12)
month period beginning on the April 1 following the identification date.


(l) Minimum Performance Hurdle - means Earnings Per Share.


(m) Performance Period - means the period commencing January 1, 2018 and ending
December 31, 2020.


(n) Retirement - means termination of employment of Grantee from SunTrust and
its Subsidiaries on or after attaining age 55 and completing five (5) or more
years of service as determined in accordance with the terms of the SunTrust
Banks, Inc. Retirement Plan, as amended from time to time (the “Retirement
Plan”). For purposes of this Unit Agreement, Grantee who is vested in the
Retirement Plan benefit but terminates employment before attaining age 55 or
completing at least five (5) years of service is not eligible for Retirement.


(o) Return on Tangible Common Equity or ROTCE - means net income available to
common shareholders of SunTrust as a percentage of average Tangible Common
Equity. In the event SunTrust is merged with or into another entity prior to the
end of the Performance Period, then “Return on Tangible Common Equity” shall
mean net income available to common shareholders of the surviving corporation as
a percentage of average total common equity reduced by recorded intangible
assets for the applicable calendar quarter.







--------------------------------------------------------------------------------

TERMS AND CONDITIONS RESTRICTED STOCK UNIT AGREEMENT


(p) ROTCE Rank - means the Absolute ROTCE for SunTrust ranked relative to the
Absolute ROTCE for the companies listed on Appendix A (the “Peer Group”).


(q) Severance Plan - means any severance program sponsored by SunTrust Banks,
Inc.


(r) Separation from Service - means a “separation from service” within the
meaning of Code §409A.


(s) Stock - means the common stock of SunTrust Banks, Inc. and any successor.


(t) Tangible Common Equity - means average tangible common equity as reported on
Form 10-Q, Quarterly Report Pursuant to Section 13 or 15(d) of the Securities
Exchange Act of 1934.


(u) Target Performance - means, at any point in time, the level of performance
that would be achieved if SunTrust had satisfied the Minimum Performance Hurdle,
achieves a 100% Payout Percentage under the ROTCE Matrix and has a TSR Target
between the 25th and 75th percentile.


(v) Termination for Cause or Terminated for Cause - means a termination of
employment which is made primarily because of (i) the Grantee's willful and
continued failure to perform his job duties in a satisfactory manner after
written notice from SunTrust to Grantee and a thirty (30) day period in which to
cure such failure, (ii) the Grantee's conviction of a felony or engagement in a
dishonest act, misappropriation of funds, embezzlement, criminal conduct or
common law fraud, (iii) the Grantee's material violation of the Code of Business
Conduct and Ethics of SunTrust or the Code of Conduct of a Subsidiary, (iv) the
Grantee's engagement in an act that materially damages or materially prejudices
SunTrust or any Subsidiary or the Grantee's engagement in activities materially
damaging to the property, business or reputation of SunTrust or any Subsidiary;
or (v) the Grantee's failure and refusal to comply in any material respect with
the current and any future amended policies, standards and regulations of
SunTrust, any Subsidiary and their regulatory agencies, if such failure
continues after written notice from SunTrust to the Grantee and a thirty (30)
day period in which to cure such failure, or the determination by any such
governing agency that the Grantee may no longer serve as an officer of SunTrust
or a Subsidiary.


Notwithstanding anything herein to the contrary, if the Grantee is covered by a
Severance Plan at the time of his termination of employment with SunTrust or a
Subsidiary, solely for purposes of this Unit Agreement, “Cause” shall have the
meaning provided in the Severance Plan.


(w) Termination for Good Reason - means a termination of employment by Grantee
due to (i) any action taken by the Company or an Affiliate which results in a
material reduction in the Participant’s authority, duties or responsibilities
(except that any change in the foregoing that results solely from (A) the
Company ceasing to be a publicly traded entity or from the Company becoming a
wholly-owned subsidiary of another publicly traded entity or (B) any change in
the geographic scope of the Participant’s authority, duties or responsibilities
will not, in any event and standing alone, constitute a substantial reduction in
the Participant’s authority, duties or responsibilities); (ii) the assignment to
the Participant of duties that are materially inconsistent with Participant’s
authority, duties or responsibilities; (iii) any material decrease in the
Participant’s base salary or annual bonus opportunity, except to the extent the
Company has instituted a salary or bonus reduction generally applicable to all
similar employees of the Company other than in contemplation of or after a
Change in Control; (iv) the relocation of the Participant to any principal place
of employment other than that as of the date of grant of the Award, or any
requirement that Participant relocate his residence other than to that as of the
date of grant of the Award, without the Participant's express written consent to
either such relocation, which in either event would increase the Participant’s
commute by more than fifty (50) miles; provided, however, this subsection (iv)
shall not apply in the case of business travel which requires the Participant to
relocate temporarily for periods of ninety (90) days or less; or (v) the failure
by the Company to pay to the Participant any portion of the Participant’s base
salary or annual bonus within thirty (30) days after the date the same is due.


Notwithstanding anything herein to the contrary, if the Grantee is covered by a
Severance Plan at the time of his termination of employment with SunTrust or a
Subsidiary, solely for purposes of this Unit Agreement, “Good Reason” shall have
the meaning provided in the Severance Plan.


(x) Total Shareholder Return or TSR - means a company's total shareholder
return, calculated based on the stock price appreciation during the Performance
Period plus the value of dividends paid on such stock during the Performance
Period (which shall be deemed to have been reinvested in the underlying
company's stock). TSR shall be calculated using 20-day average stock prices for
both beginning and ending values.


(y) TSR Rank - means the TSR for SunTrust during the Performance Period ranked
relative to the TSR for the companies listed on Appendix A (the “Peer Group”)
during the Performance Period.





--------------------------------------------------------------------------------

TERMS AND CONDITIONS RESTRICTED STOCK UNIT AGREEMENT




§3. PERFORMANCE BASED VESTING.


(a) Minimum Performance Hurdle. The Minimum Performance Hurdle shall be Earnings
Per Share. In no event shall any Restricted Stock Units vest pursuant to this §3
unless the Company attains a cumulative Earnings Per Share of at least $[ ] for
the Performance Period.


(b) ROTCE Matrix.
(i)
The Grantee shall vest in a percentage of Restricted Stock Units (between 0% and
150%) indicated by the following ROTCE Matrix adjusted by the TSR Modifier below
on February 14, 2021 (the “Vesting Date”); provided, that the Grantee has
remained in continuous employment with SunTrust or a Subsidiary from the Grant
Date through the Vesting Date, except as provided in §5(d) hereof (pertaining to
vesting after Retirement). In addition, the Restricted Stock Units may vest
prior to the Vesting Date in accordance with any other provisions of §4 or §5.
The Absolute ROTCE for SunTrust and each member of the Peer Group shall be
calculated and ranked from high to low.

SunTrust’s ROTCE Rank
Payout Percentage
Within Top 3 Banks
120%
130%
140%
150%
Within Next 3 Banks
100%
120%
130%
140%
Within Next 3 Banks
50%
100%
120%
130%
Within Bottom 3 Banks
0%
50%
100%
120%
 
 
 
 
 
 
 
 
< [ ]%
[ ]%
[ ]%
>[ ]%
 
 
STI Absolute ROTCE



(ii)
The Payout Percentage is determined as follows: (1) Locate the column(s) in the
ROTCE Matrix that correspond to SunTrust’s Absolute ROTCE; (2) Determine the
ROTCE Rank of SunTrust and each member of the Peer Group ranked from high to
low; (3) interpolate between the Payout Percentages in the row corresponding to
SunTrust’s ROTCE Rank based on the percentages in the column(s) that correspond
to SunTrust’s Absolute ROTCE.



(iii)
The Committee shall adjust ROCTE , in the manner that the Committee determines
equitable and appropriate, in the event of (i) any unbudgeted acquisition,
divestiture or other unexpected fundamental change in the business of SunTrust,
an Affiliate and/or business unit, (ii) unanticipated asset write-downs or
impairment charges, (iii) litigation or claim judgments or settlements thereof,
(iv) changes in tax laws, accounting principles or other laws or provisions
affecting reported results, (v) accruals for reorganization or restructuring
programs, or extraordinary infrequently occurring, non-reoccurring items, and
(vi) any other unanticipated and material changes that result in any inequitable
enlargement or dilution of any of the Grantee’s rights under the Award.



(c) TSR Modifier. The Payout Percentage determined under the ROTCE Matrix may be
further adjusted by applying the “TSR Modifier” as indicated below.
TSR Modifier
SunTrust TSR Rank - Percentile
Payout Adjustment
Above 75th
+ 20%
Between 25th and 75th
No Adjustment
Below 25th
- 20%



The Committee shall make the following adjustments to the calculation of the TSR
Rank or the composition of the Peer Group during the Performance Period as
follows: (1) if a member of the Peer Group is acquired by another company, or
during the Performance Period announces that it will be acquired by another
company, then the acquired Peer Group company will be moved to a position below
the lowest ranked peer; (2) if a member of the Peer Group sells, spins-off, or
disposes of a portion of its business, then such Peer Group company will remain
in the Peer Group for the Performance Period unless such disposition(s) results
in the disposition of more than 50% of such company's total assets during the
Performance Period, in which case it will be moved to a position below the
lowest ranked peer; (3) if a member of the Peer Group acquires another company,
the acquiring Peer Group company will remain in the Peer Group; (4) if a member
of the Peer Group is delisted on all major stock exchanges, such delisted
company will be moved to a position below the lowest ranked peer; (5) to the
extent that SunTrust and/or any member of the Peer Group split its stock or
declare a distribution of shares, such company's TSR performance will be
appropriately adjusted





--------------------------------------------------------------------------------

TERMS AND CONDITIONS RESTRICTED STOCK UNIT AGREEMENT


for the stock split or share distribution so as not to give an advantage or
disadvantage to such company by comparison to the other companies; (6) members
of the Peer Group that file for bankruptcy, liquidation or reorganization during
the Performance Period will moved to a position below the lowest ranked peer;
and (7) the Committee shall have the authority to make other appropriate
adjustments in response to a change in circumstances that results in a member of
the Peer Group no longer satisfying the criteria for which such member was
originally selected. The Committee shall calculate the beginning and ending TSR
values based on the average of the closing prices of the applicable company's
stock for the 20 trading days prior to and including the beginning or ending
date, as applicable, of the Performance Period.


(d) Combination of ROTCE and TSR performance may never exceed 150% of target.
 
§4. SUNTRUST CHANGE IN CONTROL.


(a) In the event that a Change in Control (as defined in the SunTrust Banks,
Inc. 2009 Stock Plan) occurs prior to the Vesting Date and on or prior to any
vesting date set forth in §5, then the number of Restricted Stock Units (and
related Dividend Equivalent Rights), as determined in §4(b) below, shall be
vested upon the earlier of: (i) the Vesting Date, provided that the Grantee has
remained in continuous employment with SunTrust or a Subsidiary from the Grant
Date through the Vesting Date; or (ii) the date of the Grantee's termination of
employment with SunTrust and its Subsidiaries as a result of: (A) an involuntary
termination by SunTrust that does not result from the Grantee's death or
Disability and does not constitute a Termination for Cause; (B) the Grantee's
death or Disability; (C) termination of the Grantee due to Retirement; or (D) a
Termination for Good Reason by the Grantee.


(b) The number of Restricted Stock Units (and related Dividend Equivalent
Rights) that shall vest will be equal to the sum of (i) the number of Restricted
Stock Units that would have vested (if any) if the Performance Period ended on
the date of the Change in Control (based on the actual achievement in Minimum
Performance Hurdle and actual achievement under the ROTCE Matrix adjusted by the
TSR Modifier through the date of the Change in Control) multiplied by a
fraction, the numerator of which shall be the number of days from the first day
of the Performance Period through the date of such Change in Control, and the
denominator of which shall be the total number of days in the Performance
Period; plus (ii) the number of Restricted Stock Units that would have vested
assuming SunTrust had achieved Target Performance multiplied by a fraction, the
numerator of which shall be the number of days from the date of such Change in
Control through the last day of the Performance Period, and the denominator of
which shall be the total number of days in the Performance Period. In the event
of such Change in Control, any Restricted Stock Units (and related Dividend
Equivalent Rights) subject to this Unit Agreement that do not vest pursuant to
this §4 shall terminate and be completely forfeited on the date of such
termination of the Grantee's employment.


Notwithstanding anything herein to the contrary, if the Grantee is covered by a
Severance Plan on the date of a Change in Control that provides for more
generous vesting of the Restricted Stock Units, such vesting provisions of the
Severance Plan shall govern.


§5. TERMINATION OF EMPLOYMENT.


(a) If prior to the Vesting Date and the date of a Change in Control, the
Grantee's employment with SunTrust and its Subsidiaries terminates for any
reason other than those described in §5(b), §5(c) or §5(d), then the Restricted
Stock Units (and related Dividend Equivalent Rights) subject to this Unit
Agreement shall terminate and be completely forfeited on the date of such
termination of the Grantee's employment. Notwithstanding anything in this §5 to
the contrary, if the Grantee is Terminated for Cause from SunTrust and its
Subsidiaries prior to payment pursuant to §6, all of the Restricted Stock Units
(and related Dividend Equivalent Rights) will immediately and automatically
without any action on the part of the Grantee or SunTrust, be forfeited by the
Grantee.


(b) Death or Disability. If the Grantee's employment with SunTrust and its
Subsidiaries terminates prior to the Vesting Date and the date of a Change in
Control, as a result of the Grantee's (i) death, or (ii) Disability, then the
Restricted Stock Units (and related Dividend Equivalent Rights) shall vest
immediately on the date of such termination. The number of Restricted Stock
Units, if any, that vest will be based on the number of Restricted Stock Units
(and related Dividend Equivalent Rights) that would have vested (if any) if the
Performance Period ended on such date and based on the actual performance
achieved (or the Target Performance, if such termination occurs less than one
(1) year after the first day of the Performance Period)). In determining
performance, the Committee shall consider all fiscal quarters completed prior to
the date of death or Disability, and (1) prorate the Minimum Performance Hurdle
based on the number of completed fiscal quarters compared to the total 3-year
Performance Period, and (2) with respect to the ROTCE Matrix and TSR Modifier,
determine actual performance, based on completed calendar quarters, from the
first day of the Performance Period through the date of death or Disability. In
the event of such termination, any Restricted Stock Units (and related Dividend
Equivalent) subject to this Unit Agreement that do not vest pursuant to this
§5(b) shall terminate and be completely forfeited on such date.







--------------------------------------------------------------------------------

TERMS AND CONDITIONS RESTRICTED STOCK UNIT AGREEMENT


(c) Reduction in Force. If the Grantee’s employment with SunTrust and its
Subsidiaries is involuntarily terminated prior to the Vesting Date and the date
of a Change in Control, by reason of a reduction in force which results in the
Grantee’s eligibility for payment of a severance benefit pursuant to the terms
of the Severance Plan (including the requirement that the Grantee sign and not
revoke the Severance Agreement, Waiver and Release required under such Plan),
then a pro-rata number of Restricted Stock Units (and related Dividend
Equivalent Rights) shall vest on the last day of the Performance Period, if any,
based on the Grantee’s service completed from the first day of the Grant Date
through the date of such termination of the Grantee’s employment.


(d) Retirement. If the Grantee's employment with SunTrust and its Subsidiaries
terminates prior to the Vesting Date and the date of a Change in Control as a
result of the Grantee's Retirement, then the number of Restricted Stock Units
(and related Dividend Equivalent Rights) that would have vested based on the
actual performance achieved as of the last day of the Performance Period (or, if
a Change in Control occurs after such Retirement but prior to the end of the
Performance Period, vesting will be based on the formula in §4(b)), shall,
subject to §7(e) below, be fully vested.


§6. PAYMENT OF AWARD.
    
(a) The number of Restricted Stock Units (and related Dividend Equivalent
Rights) payable pursuant to this §6 (the “Vested Units”) shall be determined in
accordance with §3, §4 and §5 above and,


(i)
the portion of the Vested Units comprising the “Earned Awards as a Percent of
Target” equal to or less than 130% shall be paid in an equivalent number of
shares of Stock upon the earliest to occur of the following: (A) the date of the
Grantee's death, (B) the date of the Grantee's Disability, (C) subject to §6(d),
the date of the Grantee's Separation from Service, if such Separation from
Service occurs: within two (2) years following a 409A Change in Control or
(D) February 14, 2021.



(ii)
the portion, if any, of the Vested Units comprising the “Award Percentage”
greater than 130% shall be paid in an equivalent number of shares of Stock upon
the earliest to occur of the following: (A) the date of the Grantee's death,
(B) the date of the Grantee's Disability, (C) subject to §6(d), the date of the
Grantee's Separation from Service, if such Separation from Service occurs:
within two (2) years following a 409A Change in Control or (D) February 14,
2022.



(b) In the event payment is made pursuant to sub-paragraph §6(a)(i)(A),
§6(a)(i)(B), §6(a)(i)(C), §6(a)(ii)(A), or §6(a)(ii)(B), §6(a)(ii)(C) above,
such payment shall be made within the sixty (60) day period which commences
immediately following the date of the applicable event. In the event payment is
made pursuant to sub-paragraphs §6(a)(i)(D) and §6(a)(ii)(D) above, such payment
shall be made within the sixty (60) day period which commences immediately
following February 14, 2021 and February 14, 2022, as applicable.


(c) Except as set forth below, the Vested Units shall be paid out in an
equivalent number of shares of Stock; provided, however, the Grantee's right to
any fractional share of Stock shall be paid in cash. In the event the Restricted
Stock Units (and related Dividend Equivalent Rights) vest following a Change in
Control pursuant to §4, the Vested Units shall be paid in cash, and the amount
of the payment for each Vested Unit to be paid in cash will equal the Fair
Market Value of a share of Stock on the date of the Change in Control.


(d) Notwithstanding anything herein to the contrary, distributions may not be
made to a Key Employee upon a Separation from Service before the date which is
six (6) months after the date of the Key Employee's Separation from Service (or,
if earlier, the date of death of the Key Employee). Any payments that would
otherwise be made during this period of delay shall be accumulated and paid in
the seventh month following the Grantee's Separation from Service.


(e) The Grantee shall be entitled to a Dividend Equivalent Right for each Vested
Unit. At the same time that the related Vested Units are paid, SunTrust shall
pay each Dividend Equivalent Right in shares of Stock to the Grantee, or, in the
event the Restricted Stock Units vest pursuant to §4, in cash; provided,
however, the Grantee's right to any fractional share of Stock shall be paid in
cash.


(f) The Grantee will not have any shareholder rights with respect to the
Restricted Stock Units, including the right to vote or receive dividends, unless
and until shares of Stock are issued to the Grantee as payment of the vested
Restricted Stock Units.


§7. COVENANTS, RESTRICTIONS AND LIMITATIONS.


(a) Compliance with Securities Laws. By accepting the Restricted Stock Units,
the Grantee agrees not to sell Stock at a time when applicable laws or
SunTrust's rules prohibit a sale. This restriction will apply as long as the
Grantee is an employee, consultant or director of SunTrust or a Subsidiary of
SunTrust. Upon receipt of nonforfeitable shares of Stock pursuant to this Unit
Agreement, the Grantee agrees, if so requested by SunTrust, to hold such shares
for investment and not with a view of resale or distribution





--------------------------------------------------------------------------------

TERMS AND CONDITIONS RESTRICTED STOCK UNIT AGREEMENT


to the public, and if requested by SunTrust, the Grantee must deliver to
SunTrust a written statement satisfactory to SunTrust to that effect. The
Committee may refuse to issue any shares of Stock to the Grantee for which the
Grantee refuses to provide an appropriate statement.


(b) Forfeiture of Non-Vested Units. To the extent that the Grantee does not vest
in any Restricted Stock Units, all interest in such units, the related shares of
Stock, and any Dividend Equivalent Rights shall be forfeited. The Grantee shall
have no right or interest in any Restricted Stock Unit or related share of Stock
that is forfeited.


(c) Extinguishment Upon Settlement. Upon each issuance or transfer of shares of
Stock in accordance with this Unit Agreement, a number of Restricted Stock Units
equal to the number of shares of Stock issued or transferred to the Grantee
shall be extinguished and such number of Restricted Stock Units will not be
considered to be held by the Grantee for any purpose.


(d) Restrictive Covenants. Grantee must fully perform the following covenants
from the Grant Date through February 14, 2021 (or through February 14, 2022 if
the Award Percentage exceeds 130% (collectively, the “Restricted Period”)):


(i)
No Solicitation of Customers or Clients. Grantee shall not during the Restricted
Period solicit any customer or client of SunTrust or any SunTrust Affiliate with
whom Grantee had any material business contact during the two (2) year period
which ends on the date Grantee's employment by SunTrust or a SunTrust Affiliate
terminates for the purpose of competing with SunTrust or any SunTrust Affiliate
for any reason, either individually, or as an owner, partner, employee, agent,
consultant, advisor, contractor, salesman, stockholder, investor, officer or
director of, or service provider to, any corporation, partnership, venture or
other business entity.



(ii)
Anti-pirating of Employees. Absent the Compensation Committee's written consent,
Grantee will not during the Restricted Period solicit to employ on Grantee's own
behalf or on behalf of any other person, firm or corporation, any person who was
employed by SunTrust or a SunTrust Affiliate during the term of Grantee's
employment by SunTrust or a SunTrust Affiliate (whether or not such employee
would commit a breach of contract), and who has not ceased to be employed by
SunTrust or a SunTrust Affiliate for a period of at least one (1) year.



(iii)
Protection of Trade Secrets and Confidential Information. Grantee hereby agrees
that Grantee will hold in a fiduciary capacity for the benefit of SunTrust and
each SunTrust Affiliate, and will not directly or indirectly use or disclose,
any Trade Secret that Grantee may have acquired during the term of Grantee's
employment by SunTrust or a SunTrust Affiliate for so long as such information
remains a Trade Secret. In addition, Grantee agrees that during the Restricted
Period, Grantee will hold in a fiduciary capacity for the benefit of SunTrust
and each SunTrust Affiliate, and will not directly or indirectly use or
disclose, any Confidential or Proprietary Information that Grantee may have
acquired (whether or not developed or compiled by Grantee and whether or not
Grantee was authorized to have access to such information) during the term of,
in the course of, or as a result of Grantee's employment by SunTrust or a
SunTrust Affiliate.



(e) Additional Post-Retirement Covenants. In the event of the Grantee's
Retirement, such Grantee must fully perform the following covenants from the
date of such termination through the last day of the Restricted Period:


(i)
No Competitive Activity. Absent the Committee's written consent, Grantee shall
not, during the Restricted Period and within the Territory, engage in any
Managerial Responsibilities for or on behalf of any corporation, partnership,
venture, or other business entity that engages directly or indirectly in the
Financial Services Business whether as an owner, partner, employee, agent,
consultant, advisor, contractor, salesman, stockholder, investor, officer or
director; provided, however, that Grantee may own up to five percent (5%) of the
stock of a publicly traded company that engages in the Financial Services
Business so long as Grantee is only a passive investor and is not actively
involved in such company in any way.



(ii)
Non-Disparagement. Grantee agrees not to knowingly make false or materially
misleading statements or disparaging comments about SunTrust or any SunTrust
Affiliate during the Restricted Period.



(f) Reasonable and Necessary Restrictions; Forfeiture. Grantee acknowledges that
the restrictions, prohibitions and other provisions set forth in this Unit
Agreement, including without limitation the Territory and Restricted Period, are
reasonable, fair and equitable in scope, terms and duration; are necessary to
protect the legitimate business interests of SunTrust; and are a material
inducement to SunTrust to enter into this Unit Agreement. Grantee covenants that
Grantee will not challenge the enforceability of this Unit Agreement nor will
Grantee raise any equitable defense to its enforcement. Failure of Grantee to
fully perform the applicable covenants set forth above will result in a
forfeiture of all unpaid Restricted Stock Units (and related Dividend Equivalent
Rights) under this Unit Agreement as of the date of such failure. Such
forfeiture will be in compliance with Treas. Reg. §1.409A-3(f).







--------------------------------------------------------------------------------

TERMS AND CONDITIONS RESTRICTED STOCK UNIT AGREEMENT


(g) Additional Definitions. For purposes of §7(d) and §7(e), (A) The term
"Confidential or Proprietary Information" for purposes of this Unit Agreement
shall mean any secret, confidential, or proprietary information of SunTrust or a
SunTrust Affiliate (other than a Trade Secret) that has not become generally
available to the public by the act of one who has the right to disclose such
information without violating any right of SunTrust or a SunTrust Affiliate. (B)
The term "Financial Services Business" for purposes of this Unit Agreement shall
mean the business of banking, including deposit, credit, trust and investment
services, mortgage banking, asset management, and brokerage and investment
banking services. (C) The term "Managerial Responsibilities" for purposes of
this Unit Agreement shall mean managerial and supervisory responsibilities and
duties that are substantially the same as that Grantee is performing for
SunTrust or a SunTrust Affiliate on the date of this Unit Agreement. (D) The
term "SunTrust Affiliate" for purposes of this Unit Agreement shall mean any
corporation which is a subsidiary corporation (within the meaning of §424(f) of
the Code) of SunTrust except a corporation which has subsidiary corporation
status under §424(f) of the Code exclusively as a result of SunTrust or a
SunTrust Affiliate holding stock in such corporation as a fiduciary with respect
to any trust, estate, conservatorship, guardianship or agency. (E) The term
"Territory" for purposes of this Unit Agreement shall mean the states of
Alabama, Florida, Georgia, Maryland, North Carolina, South Carolina, Tennessee,
Virginia, and the District of Columbia, which are the states and Territories in
which SunTrust has significant operations on the date of this Unit Agreement.
(F) "Trade Secret" for purposes of Unit Agreement shall mean information,
including, but not limited to, technical or nontechnical data, a formula, a
pattern, a compilation, a program, a device, a method, a technique, a drawing, a
process, financial data, financial plans, product plans, or a list of actual or
potential customers or suppliers that: (i) derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from it is disclosure or use, and (ii) is the subject of reasonable efforts by
SunTrust or a SunTrust Affiliate to maintain its secrecy.


§8. WITHHOLDING.


(a) Upon the payment of any Restricted Stock Units, SunTrust's obligation to
deliver shares of Stock or cash to settle the Vested Units and Dividend
Equivalent Rights shall be subject to the satisfaction of applicable tax
withholding requirements, including federal, state, and local requirements. The
Grantee must pay to SunTrust any applicable federal, state or local withholding
tax due as a result of such payment and authorizes SunTrust to withhold such
amounts.


(b) The Committee shall have the right to reduce the number of shares of Stock
issued to the Grantee to satisfy the minimum applicable tax withholding
requirements.


§9. RECOVERY OF AWARDS. Federal law requires that if it is determined that there
is a miscalculation of a financial performance measure, whether or not the
Company is required to restate its financial statements and regardless of fault,
the Grantee may be required to reimburse all or a portion of Grant to the extent
that the amount granted exceeds the actual amount the Grantee would have been
granted based on the revised financial results. In addition, SunTrust has a
recoupment policy that sets out the events, in addition to the federal law
requirements, that could lead to recoupment of an award. By accepting this
Grant, Grantee agrees to return to SunTrust (or to the cancellation of) all or a
portion of any grant paid or unpaid, vested or unvested, previously granted to
such Grantee based upon a determination made by the Committee or the Significant
Event and Incentive Review Committee (SEIRC), as the case may be, pursuant to
SunTrust’s recoupment policy in effect from time to time that a recoupment
should be made. SunTrust’s recoupment policy is available in PPM HR-Recoup-1000
Recoupment Policy.


§10. NO EMPLOYMENT RIGHTS. Nothing in the Plan or this Unit Agreement or any
related material shall give the Grantee the right to continue in the employment
of SunTrust or any Subsidiary or adversely affect the right of SunTrust or any
Subsidiary to terminate the Grantee's employment with or without cause at any
time.


§11. OTHER LAWS. Notwithstanding anything herein to the contrary, SunTrust shall
have the right to refuse to pay any cash award or to issue or transfer any
shares under this Unit Agreement if SunTrust acting in its absolute discretion
determines that such payment or issuance or transfer of such Stock might violate
any applicable law or regulation.


§12. MISCELLANEOUS.


(a) This Unit Agreement shall be subject to all of the provisions, definitions,
terms and conditions set forth in the Plan and any interpretations, rules and
regulations promulgated by the Committee from time to time, all of which are
incorporated by reference in this Unit Agreement.


(b) The Plan and this Unit Agreement shall be governed by the laws of the State
of Georgia (without regard to its choice-of-law provisions).







--------------------------------------------------------------------------------

TERMS AND CONDITIONS RESTRICTED STOCK UNIT AGREEMENT


(c) No rights granted under the Plan or this Unit Agreement and no Restricted
Stock Units shall be deemed transferable by the Grantee other than by will or by
the laws of descent and distribution prior to the time the Grantee's interest in
such units has become fully vested.


(d) Any written notices provided for in this Unit Agreement that are sent by
mail shall be deemed received three (3) business days after mailing, but not
later than the date of actual receipt or, if delivered electronically, on the
date of transmission. Notices shall be directed, if to Grantee, at Grantee’s
address (or email address) indicated by SunTrust’s records and, if to SunTrust,
at SunTrust’s principal executive office.


(e) If one or more of the provisions of this Unit Agreement shall be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and the invalid, illegal or unenforceable provisions shall be
deemed null and void; however, to the extent permissible by law, any provisions
which could be deemed null and void shall first be construed, interpreted or
revised retroactively to permit this Unit Agreement to be construed so as to
foster the intent of this Unit Agreement and the Plan.


(f) This Unit Agreement (which incorporates the terms and conditions of the
Plan) constitutes the entire agreement of the parties with respect to the
subject matter hereof. This Unit Agreement supersedes all prior discussions,
negotiations, understandings, commitments and agreements with respect to such
matters.


(g) The Restricted Stock Units are intended to comply with Code §409A and
official guidance issued thereunder. Notwithstanding anything herein to the
contrary, this Unit Agreement shall be interpreted, operated and administered in
a manner consistent with this intention.





















--------------------------------------------------------------------------------


TERMS AND CONDITIONS RESTRICTED STOCK UNIT AGREEMENT


APPENDIX A
Peer Group
        


Company Name
      
1.
Key Corp

2.
Bank of America

3.
Fifth Third Bancorp

4.
Regions Financial Corp

5.
PNC Financial Services Group, Inc.

6.
Wells Fargo

7.
BB&T Corp.

8.
Huntington Bancshares Corporation

9.
U.S. Bancorp

10.
M&T Bank Corp.

11.
Citizens Financial Group








